            Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 1 of 21



                   IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
                                   __________________________________________
                                   )
                                   )
COSMETIC WARRIORS LIMITED,         )     Civil Action No. ____________
                                   )
                 Plaintiff,        )
                                   )
v.                                 )     JURY TRIAL DEMANDED
                                   )
SCENTBIRD, INC.,                   )
                                   )
                 Defendant.        )
                                   )
                                   )
                             ________________________________________________

COMPLAINT FOR TRADEMARK INFRINGEMENT, UNFAIR COMPETITION, AND
                  DECEPTIVE TRADE PRACTICES
                       ________________________________________________

       Plaintiff Cosmetic Warriors Limited for its complaint against Defendant Scentbird, Inc.,

alleges as follows:

                                         THE PARTIES

       1.      Plaintiff Cosmetics Warriors Limited (“Cosmetic Warriors”) is a company

organized and existing under the laws of the United Kingdom, with its principal place of business

at Suite 4, Strata House, 12-14 Castle Street, Poole, Dorset, BH15 1BQ in the United Kingdom.

Plaintiff has extensive operations in the United States, including over 200 LUSH branded retail

stores and websites at www.lush.com and www.lushusa.com.

       2.      Upon information and belief, Defendant Scentbird, Inc. (“Scentbird”) is a Delaware

corporation with its principal place of business in this District at 10 West 33rd Street, # 1011, New

York, New York 10001.




                                                 1
            Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 2 of 21



                        NATURE OF ACTION AND JURISDICTION

       3.      This is an action for trademark infringement, unfair competition, and deceptive

trade practices brought pursuant to Sections 32(1) and 43(a) of the Lanham Act, 15 U.S.C. §§

1114(1) and 1125(a), New York General Business Law § 349, and the common law of the State

of New York.

       4.      This Court has jurisdiction over this action under Section 39 of the Lanham Act, 15

U.S.C. § 1121, and Title 28 of the United States Code, §§ 1331 and 1338, and supplemental

jurisdiction over Cosmetic Warriors’ claims under state law under 28 U.S.C. § 1367(a). This Court

also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because the matter in controversy

in this action exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

a citizen of the United Kingdom and a citizen of the State of Delaware.

       5.      This Court has personal jurisdiction over Scentbird because Scentbird’s principle

place of business is located within this District. Moreover, Scentbird purposefully targets and

otherwise solicits business from New York State residents through its website and sells products

to customers located within this District. Scentbird has also been and is still committing the acts

alleged herein in this District and has been causing injury by creating consumer confusion within

this District. A substantial part of the acts and omissions giving rise to Cosmetic Warriors’ claims

have occurred and continued to occur in this District.

       6.      Venue is proper in this district under 28 U.S.C. § 1391.

                                             FACTS

A. Cosmetic Warriors and Its LUSH Brand:

       7.      Cosmetic Warriors owns the globally renowned LUSH cosmetics brand, one of the

world’s premier suppliers of bath, hair care, skin care, and beauty products made from natural,



                                                 2
            Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 3 of 21



wholesome ingredients. Through Cosmetic Warriors’ authorized licensees, LUSH branded

products are sold from over 200 retail shops operated in the United States, with at least 8 shops in

the State of New York, including shops within this District located in Manhattan on the Upper

West Side, East 86th Street, Columbus Circle Station, Lexington Avenue, Herald Square, and

Union Square. Cosmetic Warriors’ LUSH branded products and services are also sold and

provided from retail shops in many foreign countries, as well as via print catalogs and Internet web

sites (including www.lush.com and www.lushusa.com). The LUSH brand has a reputation of

providing competitively priced, high-quality bath, hair care, and beauty products and services.

Over the last several years, Cosmetic Warriors and its licensees have substantially grown the

LUSH brand’s business in the United States, making it one of the nation’s best known retail

providers of bath, hair care, skin care, and beauty products and services.

       8.      Through its licensees, Cosmetic Warriors has been commercially using the LUSH

and LUSH FRESH HANDMADE COSMETICS marks in the United States since at least as early

as 1995 through mail order, telephone, Internet, and catalog sales throughout the United States,

and has used its LUSH and LUSH FRESH HANDMADE COSMETICS and Design marks from

its own retail locations in the United States since at least 2002. The LUSH trademarks are used in

connection with cosmetic preparations and affiliated products in the nature of skin creams and

moisturizers, perfumes, bath preparations, hair products in the nature of skin creams and

moisturizers, perfumes, bath preparations, lip products, hair products (including shampoos,

conditioners, hair treatments, hair dyes, and styling gels), and retail store services, including

consultations and providing recommendations to customers. Representative photographs of

Cosmetic Warriors’ LUSH branded products are shown below:




                                                 3
            Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 4 of 21




       9.      Through its licensees, Cosmetic Warriors operates stores within many major

regional shopping malls, such as the Fashion Square Mall in Scottsdale, Arizona, and the Mall of

America in Bloomington, Minnesota, to name just a few examples. Cosmetic Warriors also

operates retail shops in major shopping districts, such as near Union Square in San Francisco,

California and on Lexington Avenue in New York City. A representative photograph of one LUSH

branded retail shop in the United States is shown below:




       10.     Cosmetic Warriors owns, among others, the following United States Trademark

Registrations and Application for the LUSH mark:

                                  REG. NO.                    REGISTRATION DATE
             MARK
                                                   GOODS & SERVICES

                                   2,282,428                       October 5, 1999
             LUSH
                           perfumes; nonmedicated toilet and cosmetic preparations, namely,
                           lotions, powders and creams for use on the skin, dentifrices, cosmetic

                                               4
   Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 5 of 21



                depilatory creams, personal deodorants, preparations for the care of
                the hair, shampoos, soaps, and essential oils for personal use, in
                International Class 3

                        2,853,483                           June 15, 2004

                bringing together, for the benefit of others, of a variety of goods
                enabling customers to conveniently view and purchase those goods
    LUSH        in a retail cosmetics and toiletries store; the bringing together, for the
                benefit of others, of a variety of goods, enabling customers to
                conveniently view and purchase those goods from a mail order
                catalogue, or from an Internet web site, specializing in the marketing
                of cosmetics and toiletries, in International Class 35

                        3,001,303                        September 27, 2005

                catalogues listing and illustrating cosmetics and toiletry products;
    LUSH
                printed product lists featuring cosmetic products and toiletry
                products; printed point of sales display in the nature of signs and
                display boards; and paper bags, in International Class 16

                        3,008,685                         October 25, 2005

                perfumes; nonmedicated toilet and cosmetic preparations, namely
                lotions, powders and creams for use on the skin; preparations for
    LUSH        cleansing and care of the skin; bath oils in solid and liquid form;
                personal deodorants; hair care preparations; oil based massage bars
                that melt on contact with the skin; solid skin moisturizers and skin
                conditioners in the form of a paste or face mask; bath bars that melt
                on contact with hot water to produce a soapy or oily suspension;
                soaps; and essential oils for personal use, in International Class 3

                        3,102,767                           June 13, 2006
 LUSH FRESH
 HANDMADE       perfumes; non-medicated toilet and cosmetic preparations, namely
COSMETICS and   lotions, powders and creams for use on the skin; preparations for
    Design      cleansing and care of the skin; bath oils in solid and liquid form;
                personal deodorants; hair care preparations; oil based massage bars
                that melt on contact with the skin; solid moisturizers and skin
                conditioners in the form of a paste or face mask; bath bars that melt
                on contact with hot water to produce a soapy or oily suspension;
                soaps; and essential oils for personal use, in International Class 3

                        3,987,808                            July 5, 2011
    LUSH
                hair salon services, namely, hair styling, coloring, washing,
                shampooing, conditioning, applying hair masks, head massages, and

                                      5
          Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 6 of 21



                            scalp massages; beauty salon therapy services, namely, cleansing of
                            the skin, applying face masks, applying back pack masks, skin
                            peelers, steam treatments, toning, shaving, exfoliation treatments,
                            treatments using creams and lotions against problem skin or older
                            skin, and facial and body treatments consisting of a combination of
                            creams/lotions and massage; beauty salon services; aromatherapy
                            services; skin care salon services; massage services; nail care and
                            manicure services; trichology services, namely, providing advice and
                            consultancy relating to hair disorders in the nature of greasy hair, lank
                            hair, dry hair, dandruff and split hairs; counseling, advisory and
                            information services in the field of beauty and cosmetics, and
                            providing information about beauty by way of beauty
                            demonstrations, in International Class 44

                                    4,118,438                         March 27, 2012
             LUSH
                            cosmetics in International Class 3

                                    4,532,289                          May 20, 2014

       LUSH TIMES           publications, namely, a magazine featuring cosmetics, hair care,
                            skincare, culture, current events, humanitarianism, animal welfare
                            and the environment in International Class 16

                                   86/475,096                               N/A
             LUSH
                            clothing, namely T-shirts, tank tops, hooded sweatshirts, aprons, knit
                            caps, scarves, boxer shorts and panties


A copy of each of these registrations and application is attached as Exhibits A – I. Each of the

registrations shown in Exhibits A – H are valid and subsisting, and are prima facie or conclusive

evidence of Cosmetic Warriors’ exclusive right to use said marks in commerce on the goods and

services specified in each registration. Further, each of the registrations shown in Exhibits A – G

are incontestable.

       11.     Through its licensees, Cosmetic Warriors has naturally and systematically

expanded both the geographic footprint for the distribution of its goods and services and its product

line since 1995. For instance, Cosmetic Warriors has expanded use of its LUSH mark to

magazines, tote bags, clothing, and other goods beyond cosmetics and bath products.
                                                 6
          Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 7 of 21



       12.       Cosmetic Warriors and its licensees have expended a substantial amount of money

and effort in advertising and promoting the LUSH mark. LUSH is among the most innovative and

creative brands of cosmetics, soaps, hair products, bath products, perfumes, and related products

and services in the world today. Those products and services are frequently imitated. Cosmetic

Warriors and its LUSH mark are well known and consumers have come to know, rely upon, and

recognize the LUSH mark as identifying Cosmetic Warriors’ and its licensees’ products and retail

stores. Indeed, LUSH is the corporate persona and identity of Cosmetic Warriors in the minds of

consumers. As a result of substantial promotional, advertising, publicity, and public relations

activities, the LUSH mark has acquired substantial goodwill and is an extremely valuable

commercial asset.

       13.       Cosmetic Warriors LUSH mark is inherently distinctive, serving to identify and

indicate the source of Cosmetic Warriors’ products to the consuming public, and to distinguish

Cosmetic Warriors’ products and services from those of others.

       14.       Cosmetic Warriors also has common-law rights in the LUSH mark throughout the

United States.

       15.       Since its inception, Cosmetic Warriors has had an express intent to use and expand

its line of LUSH branded products and services. This specific intent to expand includes geographic

expansion and development of new and additional products, which started in at least 1995 and

continues to this day.

       16.       Cosmetic Warriors regularly enforces its trademark rights against unauthorized

third party users by sending letters, filing opposition and cancellation actions before the United

States Patent and Trademark Offices’ Trademark Trial and Appeal Board, and when necessary




                                                 7
          Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 8 of 21



filing lawsuits in district courts. Through these efforts, Cosmetic Warriors has successfully

maintained the commercial strength of its LUSH mark in and throughout the United States.

B. Scentbird and Its Products

       17.     On information and belief, Scentbird was formed in or about 2014, and began

offering subscription fragrance plans whereby subscribers would receive monthly shipments of

designer cologne and perfume. Some of the third-party designer fragrance brands promoted on

Scentbird’s website include DOLCE & GABANNA, VERSACE, GUCCI, BURBERRY, DKNY,

CALVIN KLEIN, CLINIQUE, and ESTEE LAUDER, among others.

       18.     Scentbird recently began to include makeup “from top beauty brands” in its

subscription mail order products and services. Some of the third-party makeup brands featured on

Scentbird’s website include AMAZINGCOSMETICS, ARDENCY INN, DECK OF SCARLET,

KAT VON D, MALLY BEAUTY, TARTE, TRESTIQUE, and WANDER BEAUTY.

       19.     Scentbird has also recently started to offer its own private label makeup and beauty

products. Scentbird’s private label products include scented candles, lip balm, hand cream, shower

scrub, conditioning wash, moisturizer, and body polish – many of which are promoted and sold in

white packaging bearing the SCENTBIRD mark.

C. Scentbird’s Unlawful Conduct

       20.     Scentbird, with constructive and, upon information and belief, actual knowledge of

Cosmetic Warriors’ LUSH trademark rights, began making, offering for sale, selling, promoting,

and advertising a private label line of skin care, lip, and beauty products under the confusingly

similar mark LUSH GOLD.

       21.     Cosmetic Warriors first learned of Scentbird and its use of the LUSH GOLD mark

in early October 2018, through a media alert of an article entitled “Fragrance subscription service



                                                8
            Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 9 of 21



Scentbird     to   launch   bath    and     body    capsule    collection”    at   the    website

https://www.glossy.co/beauty/fragrance-subscription-service-scentbird-to-launch-bath-and-body-

capsule-collection. The article announced Scentbird’s release of three products – a body wash, a

body oil, and a lip oil – under the LUSH GOLD mark.

       22.     Cosmetic Warriors reviewed Scentbird’s website at www.scentbird.com in early

October 2018, but did not find the LUSH GOLD products advertised or offered for sale. With the

understanding then that Scentbird had not yet released its LUSH GOLD product line, Cosmetic

Warriors wrote to Scentbird, stating it owned federal registrations for the LUSH trademark,

explaining why the use of the LUSH GOLD mark by Scentbird would create a likelihood of

consumer confusion, and requesting that Scentbird choose a different mark before releasing the

product line. A true and correct copy of that letter dated October 15, 2018, is attached hereto as

Exhibit J.

       23.     Scentbird did not respond to Cosmetic Warriors’ October 2018 letter.

       24.     In or about early November 2018, Cosmetic Warriors again reviewed Scentbird’s

website and observed that LUSH GOLD products were then being advertised and offered for sale.

Scentbird continues to advertise and offer for sale the same LUSH GOLD products on its website

today. Below are images of the three products included in Scentbird’s LUSH GOLD line:




                                                9
         Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 10 of 21




(Image taken from www.scentbird.com/scentbird-products on January 16, 2019.)

       25.     On or about November 7, 2018, Cosmetic Warriors sent a follow-up letter to

Scentbird, this time copying its attorney of record identified in Scentbird’s trademark application

filings at the USPTO. A true and correct copy of the November 2018 follow-up letter is attached

hereto as Exhibit K.

       26.     Since sending the follow-up letter in November 2018, Cosmetic Warriors’ counsel

has communicated with Scentbird’s counsel on numerous occasions in an effort to resolve this

dispute. Scentbird has taken the position that it is not using LUSH GOLD as a trademark and, even

if it is, that its use does not create a likelihood of confusion vis-à-vis Cosmetic Warriors’ LUSH

mark. It has refused Cosmetic Warriors’ requests to cease use of the LUSH mark within a

commercially reasonable timeframe.

       27.     Despite Cosmetic Warriors’ repeated notices that Scentbird was and is not

authorized to use the LUSH mark (or confusingly similar derivations of the same, including LUSH

GOLD) and its repeated requests for Scentbird to agree to rebrand its product line in an appropriate


                                                10
         Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 11 of 21



timeframe, Scentbird continues to make, offer for sale, sell, promote, and advertise skin care, lip,

and beauty products under the confusingly similar LUSH GOLD mark.

       28.     By virtue of the aforementioned correspondence from Cosmetic Warriors,

Scentbird is aware of the vast and valuable goodwill and reputation represented and symbolized

by Cosmetic Warriors’ LUSH mark. Scentbird is also aware that consumers and potential

customers rely on Cosmetic Warriors’ LUSH mark as distinguishing Cosmetic Warriors’ products

and services from those of others.

       29.     As a result of the same aforementioned correspondence, Scentbird has had actual

notice of Cosmetic Warriors’ federal registration of and superior rights in and to the LUSH mark

as well as its objection to Scentbird’s use of the LUSH GOLD mark no later than October 15,

2018. Since then, Scentbird has taken no steps to cease its infringing conduct and, in fact, moved

forward with its launch of the LUSH GOLD product line despite Cosmetic Warriors’ notice of its

superior trademark rights in the LUSH mark.

       30.     Scentbird’s use of the LUSH mark and derivatives of the same has always been and

continues to be without the permission, consent, or authority of Cosmetic Warriors.

D. Effect of Scentbird’s Conduct on Cosmetic Warriors and the Consuming Public

       31.     Scentbird is using the LUSH GOLD mark as a trademark to indicate the origin of

one of its private label beauty and skincare lines. As shown in the photographs above, the LUSH

GOLD mark is the most visible and prominent aspect of its product packaging.

       32.     Scentbird’s LUSH GOLD mark is confusingly similar to Cosmetic Warriors’

LUSH mark. Cosmetic Warriors’ LUSH mark is reproduced entirely within Scentbird’s LUSH

GOLD mark. In fact, the leading and dominant element of Scentbird’s mark is the term LUSH.

Thus, the parties’ marks are similar in sight, sound, and meaning.



                                                11
            Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 12 of 21



          33.   Both Cosmetic Warriors LUSH mark and Scentbird’s LUSH GOLD mark are

prominently displayed on product packaging in all capitalized block letters and a sans-serif font.

They are both emphasized to stand out among the other text and design aspects of the parties’

respective packaging. Thus, the parties’ marks both evoke substantially the same commercial

impression in the market.

          34.   Scentbird’s products promoted and sold under the LUSH GOLD mark are of the

same type as and compete against those of Cosmetic Warriors sold under the LUSH mark. The

parties’ respective goods directly overlap and are legally identical. Normal consumers would

expect the parties’ respective skincare and beauty products to be produced by the same source.

          35.   Scentbird promotes and sells its LUSH GOLD products over the Internet, including

on its website at www.scentbird.com and via social media sites such as Facebook, Twitter, and

Instagram. On information and belief, Scentbird promotes and sells its LUSH GOLD products to

all classes of consumers, but has particular success with female consumers between the ages of 15

– 35. Likewise, Cosmetic Warriors’ LUSH branded products are promoted and sold over the

Internet on its websites at www.lush.com and www.lushusa.com, as well as Facebook, Twitter,

and Instagram. Moreover, LUSH branded products are sold to all classes of consumers, including

female consumers between the ages of 15 – 35. Thus, the channels of trade and promotion utilized

by the parties directly overlap, as do the classes of consumers targeted by their respective products

under the LUSH and LUSH GOLD marks.

          36.   Scentbird’s LUSH GOLD products are being promoted and sold throughout the

same geographic markets as Cosmetic Warriors’ LUSH products – namely, the entire United

States.




                                                 12
           Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 13 of 21



       37.       Scentbird’s unauthorized use of the LUSH mark and derivatives is likely to cause

confusion or mistake or to deceive consumers into believing that Scentbird’s unauthorized

products and services advertised, promoted, and offered under the LUSH GOLD mark are

sponsored, licensed or authorized by, or are affiliated, connected, or otherwise associated with

Cosmetic Warriors when they are not.

       38.       The likelihood of confusion created by Scentbird’s use of the confusingly similar

LUSH GOLD mark is exacerbated by Scentbird’s business model. Scentbird’s primary business

has been and, on information and belief, continues to be a subscription service whereby

subscribing customers receive monthly shipments of “designer fragrances” and “makeup from top

beauty brands.” A Scentbird customer accustomed to receiving third-party branded beauty and

fragrance products from Scentbird would naturally expect products bearing the LUSH mark and

offered by Scentbird to be associated with Cosmetic Warriors’ globally renowned LUSH brand.

Hence, the risk of confusion here vis-à-vis the parties’ uses of the LUSH mark is especially acute.

       39.       On information and belief, Scentbird is deriving and will continue to derive

substantial revenue from its products and services provided under the LUSH GOLD mark.

       40.       The continued use by Scentbird of the LUSH GOLD mark on its website, in its

advertising and promotional materials, and on its products and packaging is likely to diminish the

goodwill associated with Cosmetic Warriors’ LUSH brand and trademark.

       41.       Recent product reviews posted on Scentbird’s website suggest its customers are not

fully satisfied with its LUSH GOLD products. Reproduced below are representative customer

reviews of Scentbird’s LUSH GOLD Shimmering Lip Oil:

            tatiana on 12/18/2018: Not impressed / Its very beautiful on the outside but the
             lip oul itself is blah feels like slippery then dries after like 5 mins n my lips fee
             dry n if u click too much u waste oil . . . .



                                                    13
           Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 14 of 21



            Stacy on 12/19/2018: Not to good Gold lip oil / The bottle is very cute and
             unique I think I enjoyed how it looked more than the actual item. Very thin to
             lips not last long. Not for winter that’s for sure.
            LaFawn on 12/27/2018: It’s ok / The product is OK to give moisture for a short
             timeframe, but it doesn’t last.
            Melanie on 12/30/2018: It’s ok / I really like using this product, however, it’s
             seems difficult to get the lip oil out.
            susan on 1/14/2019: Wanted to love this / This is definitely not your ‘go-to’
             favorite lip balm/oil that you can’t live without winter, spring, summer OR fall!
             So id you’re buying it hoping for that, you might be disappointed. IMO, the oil
             is thin, it doesn’t last long and the taste/flavor is unappealing! BUT …this is
             now my go to lip balm/oil when out on the town or on a date. The packaging is
             elegant and it does leave a very soft, ephemeral shimmer on your lips for a short
             amount of time. Really on the fence on this one! :/

       42.      The Better Business Bureau® has given Scentbird an “F” rating, with a total of 109

customer reviews averaging to just one star out of five, and with over 500 customer complaints in

the last year, alone. (See www.bbb.org/us/ny/new-york/profile/online-retailer/scentbird-inc-0121-

165579.)

       43.      Based on the likelihood of confusion created by Scentbird’s unauthorized use of

the confusingly similar LUSH GOLD mark, there is a very real risk that dissatisfied customers

will impute their dissatisfaction onto Cosmetic Warriors’ LUSH brand and products.

       44.      Scentbird’s continued use of the LUSH mark and derivatives is with full knowledge

of the prior ownership by Cosmetic Warriors, of Cosmetic Warriors’ LUSH mark and of Cosmetic

Warriors’ rights to use and control the use of such mark.

       45.      Scentbird has acted and continues to act without regard to Cosmetic Warriors’

property rights and goodwill.

       46.      As a result of Scentbird’s unauthorized use of the LUSH mark and derivatives,

Scentbird is being unjustly enriched at Cosmetic Warriors’ expense, and Cosmetic Warriors is

being damaged.


                                                  14
          Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 15 of 21



       47.       Scentbird’s unauthorized use of the LUSH mark and derivatives has significantly

injured Cosmetic Warriors’ interests. Specifically, Scentbird (a) has traded upon and threatens to

further trade upon the significant and valuable goodwill in Cosmetic Warriors’ LUSH mark; (b) is

likely to cause public confusion as to the source, sponsorship, or affiliation of Scentbird’s products

or services vis-à-vis Cosmetic Warriors and its LUSH brand; (c) has damaged and threatens to

further damage Cosmetic Warriors’ significant and valuable goodwill in its LUSH mark; (d) has

injured and threatens to further injure Cosmetic Warriors’ right to use its LUSH mark as the

exclusive indicia of origin of Cosmetic Warriors’ bath, hair, and beauty products and services in

New York and throughout the United States; (e) has lessened the capacity of Cosmetic Warriors’

LUSH mark to indicate that its products originate from Cosmetic Warriors; and (f) has engaged in

unlawful, unfair, and fraudulent business practices from which members of the public are likely to

be deceived as to the source, sponsorship, or endorsement of Scentbird’s goods.

       48.       Scentbird’s continued use of the LUSH mark and derivatives will continue to

confuse consumers, erode the goodwill of the LUSH brand and mark, and harm the business and

commercial reputation of Cosmetic Warriors.

       49.       Unless these infringing acts by Scentbird are restrained by this Court, they will

cause irreparable injury to Cosmetic Warriors and to the public, for which there is no adequate

remedy at law.

E. Willful Nature of Scentbird’s Infringement and Unfair Competition

       50.       Scentbird’s acts of infringement and unfair competition complained of herein have

been deliberate, willful, intentional, and in bad faith and, since at least October 15, 2018,

undertaken with full knowledge and in conscious disregard of Cosmetic Warriors’ intellectual

property rights. The alleged excuses, justifications, and other attempts to hide and obfuscate the



                                                 15
          Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 16 of 21



facts of this matter undertaken by Scentbird have been dilatory, disingenuous, and without a sound

basis in fact or applicable law. In view of the egregious nature of Scentbird’s actions, this is an

exceptional case as described in Section 35(a) of the Lanham Act, 15 U.S.C. § 1117(a).

                                FIRST CLAIM FOR RELIEF
                    Federal Trademark Infringement Under 15 U.S.C. § 1114

        51.     Cosmetic Warriors repeats and re-alleges by reference the allegations in Paragraphs

1-50, above, as if fully set forth herein.

        52.     The acts of Scentbird complained of herein are likely to cause confusion, mistake,

or deception as to origin, sponsorship, approval, or affiliation as between Scentbird and its LUSH

GOLD products on the one hand, and Cosmetic Warriors and its LUSH brand and products, on the

other. Scentbird’s conduct therefore constitutes federal trademark infringement in violation of 15

U.S.C. § 1114(1).

        53.     As a direct and proximate result of Scentbird’s infringement, Cosmetic Warriors

has been, is now, and – unless Scentbird is enjoined by the Court – will continue to be irreparably

harmed and damaged for which Cosmetic Warriors has no adequate remedy at law.

        54.     By reason of Scentbird’s bad faith and willful infringement, Cosmetic Warriors is

entitled to recover actual damages, treble damages, an accounting for Scentbird’s infringing

profits, attorney fees, and the costs of this litigation pursuant to 15 U.S.C. § 1117, as well as

injunctive relief pursuant to 15 U.S.C. § 1116.

                               SECOND CLAIM FOR RELIEF
                     Federal Unfair Competition Under 15 U.S.C. § 1125(a)

        55.     Cosmetic Warriors repeats and re-alleges by reference the allegations in Paragraphs

1-54, above, as if fully set forth herein.

        56.     The acts of Scentbird complained of herein are likely to cause confusion, mistake,

or deception as to origin, sponsorship, approval, or affiliation as between Scentbird and its LUSH
                                                  16
          Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 17 of 21



GOLD products, on the one hand, and Cosmetic Warriors and its LUSH brand and products on the

other. Scentbird’s conduct therefore constitute unfair competition in violation of Section 43(a) of

the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

        57.     As a direct and proximate result of Scentbird’s unfair competition, Cosmetic

Warriors has been, is now, and – unless Scentbird is enjoined by the Court – will continue to be

irreparably harmed and damaged for which Cosmetic Warriors has no adequate remedy at law.

        58.     By reason of Scentbird’s bad faith and willful unfair competition, Cosmetic

Warriors is entitled to recover actual damages, treble damages, an accounting for Scentbird’s

infringing profits, attorney fees, and the costs of this litigation pursuant to 15 U.S.C. § 1117, as

well as injunctive relief pursuant to 15 U.S.C. § 1116.

                             THIRD CLAIM FOR RELIEF
          Deceptive Trade Practices Under New York General Business Law § 349

        59.     Cosmetic Warriors repeats and re-alleges by reference the allegations in Paragraphs

1-58, above, as if fully set forth herein.

        60.     The acts of Scentbird complained of herein constitute deceptive trade practices

under New York General Business Law § 349, at least because Scentbird’s conduct with respect

to its LUSH GOLD products is consumer-oriented and materially misleading insofar as its LUSH

GOLD products are materially different than Cosmetic Warriors’ LUSH branded products, and

Scentbird’s promotion, offer to sell, and sale of its LUSH GOLD products has caused and will

cause confusion or deception among consumers in New York and to the public interest.

        61.      As a direct and proximate result of Scentbird’s deceptive trade practices, Cosmetic

Warriors has been, is now, and – unless Scentbird is enjoined by the Court – will continue to be

irreparably harmed and damaged for which Cosmetic Warriors has no adequate remedy at law.

Moreover, Scentbird’s conduct has resulted in Cosmetic Warriors’ further loss of money or

                                                17
            Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 18 of 21



property, such as, for example, diminished goodwill in its LUSH mark and, on information and

belief, lost sales due to the same.

          62.   As a direct and proximate result of Scentbird’s deceptive trade practices, consumers

and public at large have been, are now, and – unless Scentbird is enjoined by the Court – will

continue to experience confusion over Scentbird’s use of the LUSH GOLD mark.

          63.   Cosmetic Warriors is entitled to actual and enhanced damages as well as injunctive

relief.

                          FOURTH CLAIM FOR RELIEF
     Trademark Infringement and Unfair Competition Under New York Common Law

          64.   Cosmetic Warriors repeats and re-alleges by reference the allegations in Paragraphs

1-63, above, as if fully set forth herein.

          65.   The acts of Scentbird complained of herein have been in bad faith and are likely to

cause confusion, mistake, or deception as to origin, sponsorship, approval, or affiliation as between

Scentbird and its LUSH GOLD products on the one hand, and Cosmetic Warriors and its LUSH

brand and products on the other. Scentbird’s conduct therefore constitutes trademark infringement

and unfair competition under the common law of the State of New York.

          66.   As a direct and proximate result of Scentbird’s infringement and unfair

competition, Cosmetic Warriors has been, is now, and – unless Scentbird is enjoined by the Court

– will continue to be irreparably harmed and damaged for which Cosmetic Warriors has no

adequate remedy at law.

          67.   Cosmetic Warriors is entitled to actual and enhanced damages as well as injunctive

relief.




                                                 18
         Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 19 of 21



                                   PRAYER FOR RELIEF

      WHEREFORE, Cosmetic Warriors prays that:

       A.     Scentbird, its officers, agents, servants, employees, attorneys, and all those persons

in active concert or participation with any of them, be preliminarily and permanently enjoined

from using the LUSH and/or LUSH GOLD marks, and any other mark that is confusingly similar

to the LUSH mark;

       B.     Scentbird, its officers, agents, servants, employees, attorneys, and all those persons

in active concert or participation with any of them, be required to modify all packaging and

promotional materials to eliminate the LUSH and/or LUSH GOLD marks, and any other mark

that is confusingly similar to the LUSH mark;

       C.     Scentbird, its officers, agents, servants, employees, attorneys, and all those persons

in active concert or participation with any of them, be required to deliver to the Court for

destruction, or show proof of destruction of, any and all labels, signs, prints, packages, wrappers,

receptacles, and advertisements, and any other physical materials in Scentbird’s possession or

control that use the LUSH and/or LUSH GOLD marks, and any other mark that is confusingly

similar to the LUSH mark;

       D.     Scentbird be ordered to file with this Court and to serve upon Cosmetic Warriors

within 30 days after the entry and service on Scentbird of an injunction, a report in writing and

under oath setting forth in detail the manner and form in which Scentbird has complied with the

injunction;

       E.     Cosmetic Warriors recover all damages it sustains as a result of Scentbird’s

infringement and unfair competition, and that said damages be trebled;




                                                19
            Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 20 of 21



         F.       The Court direct an accounting to determine Scentbird’s profits resulting from its

 activities complained of herein, and that such profits be paid over to Cosmetic Warriors, increased

 as the Court finds to be just and proper under the circumstances of this case;

         G.       Cosmetic Warriors recover statutory damages as provided for in 15 U.S.C. §

 1117(d);

         H.       Scentbird be directed to pay enhanced damages;

         I.       Cosmetic Warriors recover its reasonable attorney fees;

         J.       Cosmetic Warriors recover its costs of this action and prejudgment and post

 judgment interest;

         K.       Pre- and post-judgment interest in the highest amount allowable by law.

         L.       Cosmetic Warriors recover such other and further relief as the Court may deem

 just and appropriate.

                                          JURY DEMAND

         Under Fed. R. Civ. P. 38(b), Cosmetic Warriors hereby demands a trial by jury on all issues

triable as of right by a jury.

Dated:        February 6, 2019                         By: /s/ Peter A. Gergely
                                                       Peter A. Gergely (pro hac vice pending)
                                                       Merchant & Gould P.C.
                                                       767 3rd Ave, 23rd Floor
                                                       New York, NY 10017
                                                       Ph. (212) 223-6520
                                                       pgergely@merchantgould.com

                                                       Heather Kliebenstein (pro hac vice to be filed)
                                                       Merchant & Gould P.C.
                                                       3200 IDS Center
                                                       80 South 8th Street
                                                       Minneapolis, MN 55302-2215
                                                       Ph. (612) 332-5300
                                                       hkliebenstein@merchantgould.com



                                                  20
Case 1:19-cv-01137-VM Document 1 Filed 02/06/19 Page 21 of 21



                                  Ian McFarland (pro hac vice to be filed)
                                  Merchant & Gould P.C
                                  9717 Cogdill Road
                                  Knoxville, TN 37932-3322
                                  Ph. (865) 380-5960
                                  imcfarland@merchantgould.com
                                  ATTORNEYS FOR PLAINTIFF




                             21
